ORDER

PER CURIAM.
Defendant, Ken Dickerson, appeals the judgment entered upon his conviction by a jury of tampering in the first degree, § 569.080 RSMo 1986. The trial court sentenced Defendant as a prior and persistent offender under § 558.016 RSMo Cum.Supp. 1993, to ten years imprisonment to be served concurrently with a sentence imposed on a prior conviction. We affirm.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).